DETAILED ACTION
This Final Office Action is in response to the amendment filed on 07/12/2022.  Claims 1-5 and 7-12, and 15-17 are acknowledged as pending, with claims 1-3, 5, 7, 9, 11-12, and 15-16  being currently amended.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “manual locking device” of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Applicant is recommended to remove all reference numeral annotations from the claim set (Ex. “frame (1)” should be “frame”)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-12, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BARZACCHI (ITPI980066; EFD: 08/09/1998).
BARZACCHI was previously cited.

    PNG
    media_image1.png
    447
    635
    media_image1.png
    Greyscale

Regarding claim 1, Barzacchi discloses a training apparatus (See Figure 1 above), comprising a frame (Backrest 2, seat 1, platform 15,  and base 10; Figure 1) having a pivot bearing (Bearing between backrest 2 and seat 1 allowing pivots; Figure 1) on which a seat surface (Seat 1; Figure 1) and/or a backrest (Backrest 2; Figure 1) are pivotably arranged, the training apparatus comprises at least one actuator (Hydraulic piston 8; Figure 1) and a control unit (Control unit 11; Figure 1) with which the seat surface (Seat 1; Figure 1) and/or the backrest (Backrest 2; Figure 1) can be adjusted (i.e., the backrest 2 can be adjusted using the hydraulic piston 8), wherein the at least one actuator (Hydraulic piston 8; Figure 1) is operatively connected to the frame (Backrest 2, seat 1, platform 15, and base 10;  Figure 1) and to the seat surface (Seat 1; Figure 1) and/or to the backrest (Backrest 2; Figure 1; i.e., the hydraulic is operatively connected to the bottom of the frame at the base 10 and the back of the back rest 2), and a footrest (Platform 15; Figure 1) arranged on the frame (Backrest 2, seat 1, platform 15, and base 10; Figure 1), and at least one actuating device (Pedals 4 and 5; Figure 1), which is operatively connected to the control unit (Control unit 11; Figure 1;i.e., the control unit 11 is operatively connected to the pedals through a cable; Page 2 Para. 3 of the ITPI980066A1_Description) and with which the at least one actuator (Hydraulic piston 8; Figure 1) can be actuated, characterized in that the at least one actuating device (Pedals 4 and 5; Figure 1) is arranged at a lateral end of the footrest (i.e., the pedals 4 and 5 are on a top lateral edge of the platform 15 opposite the bottom lateral surface of the platform 15)

Regarding claim 2, Barzacchi discloses the at least one actuator (Hydraulic piston 8; Figure 1) is an actuator selected from a group of linear drives which comprises hydraulic cylinders, pneumatic cylinders, ball-screw drives, roller-screw drives, worm drives, linear motors and linear actuators.  

Regarding claim 7, Barzacchi discloses each actuator (Hydraulic piston 8; Figure 1) is operable by a respective actuating device (i.e., pedals 4 and 5 lowers and raises the backrest by controlling the hydraulic 8).  

Regarding claim 8, Barzacchi discloses wherein the control unit (Control unit 11; Figure 1) is designed such that activation of the actuating device (Pedals 4 and 5; Figure 1) can cause the seat surface (Seat 1; Figure 1) and/or the backrest (Backrest 2; Figure 1) to pivot in a first direction, and wherein repeated activation of the actuating device (Pedals 4 and 5; Figure 1) can cause the seat surface (2) and/or the backrest (Backrest 2; Figure 1) to pivot in a second direction opposite to the first direction (i.e., the backrest 2 moves up and down using the pedals 4 and 5 to control the hydraulic piston 8).  

Regarding claim 9, Barzacchi discloses each actuator (Hydraulic piston 8; Figure 1; i.e., see 112b rejection of claim 9, the examiner will interpret the limitation as the actuator is capable of being operated by both the actuating devices) is operable with a first actuating device (Pedal 4; Figure 1) and a second actuating device (Pedal 5; Figure 1; i.e., pedals 4 and 5 lowers and raises the backrest by controlling the hydraulic 8).

Regarding claim 10, Barzacchi discloses the control unit (Control unit 11; Figure 1) is designed such that activation of the first actuating device (Pedal 5; Figure 1) can cause the seat surface (2) or the backrest (Control unit 11; Figure 1) to pivot in a first direction (i.e., the backseat lowers), and wherein activation of the second actuating device (i.e., the backseat raises) can cause the seat surface or the backrest (Backrest 2; Figure 1) to pivot in a second direction opposite to the first direction.  

Regarding claim 11, Barzacchi discloses the control unit (Control unit 11; Figure 1) is designed such that the seat surface (2) and/or the backrest (Backrest 2; Figure 1) is pivoted while the actuating device (Pedals 4 and 5; Figure 1) is activated and is not pivoted when the actuating device (Pedals 4 and 5; Figure 1) is not activated or a predetermined position is reached (i.e., the back rest is pivoted only when the pedals 4 and 5 are actuated to cause the rotation of the backrest).  

Regarding claim 12, Barzacchi discloses the control unit (Control unit 11; Figure 1) is designed such that the seat surface (2) and/or the backrest (Control unit 11; Figure 1) is pivoted into a predetermined position when the actuating device (Pedals 4 and 5; Figure 1) is activated once (i.e., activation of the pedals moves the backrest a certain amount up or down to a predetermined position) 
  
Regarding claim 15, Barzacchi discloses the first actuating device (Pedal 4; Figure 1; i.e., the first pedal is on the left side of the platform 15) is arranged on a first side of the footrest (Platform 15; Figure 1) and wherein the second actuating device (Pedal 5; Figure 1; i.e., the first pedal is on the right side of the platform 15) is arranged on a second side of the footrest (Platform 15; Figure 1) opposite to the first side.  

Regarding claim 16, Barzacchi discloses the actuating device (Pedals 4 and 5; Figure 1) is selectable from a group comprising pushbuttons, switches, pivot levers, foot pedals, proximity sensors and light barriers (i.e., the pedals 4 and 5 are attached to the platform 15)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BARZACCHI (ITPI980066) in view of Heidecke (US Patent Publication No. 2012/0088634).
Heidecke was previously cited.
Regarding claim 3, Barzacchi discloses the at least one actuator (Hydraulic piston 8; Figure 1).
Barzacchi does not disclose is an actuator selected from the group of rotary drives which comprises gear drives, toothed belt drives, V-belt drives and chain drives.  
Heidecke teaches at least one actuator (Actuating device 34; Figure 3) is an actuator selected from the group of rotary drives which comprises gear drives, toothed belt drives, V-belt drives and chain drives (i.e., the worm gear 38 being driven by electric motor 36 adjust an exercise bench; Para. [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic piston of Barzacchi to be substituted for a worm drive actuator of Heidecke to allow for variable increments between the bench and a supporting surface based on a gear that can provide differing increments than a hydraulic piston.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BARZACCHI (ITPI980066; EFD: 08/09/1998) in view of Green (US Patent Publication No. 2020/0206562; EFD: 11/06/2018).

Regarding claim 5, Barzacchi discloses the invention as substantially claimed.
Barzacchi does not teach an input unit with which exercises can be selected, wherein specific exercise positions are stored for selectable exercises.

    PNG
    media_image2.png
    673
    624
    media_image2.png
    Greyscale

Green teaches an analogous bench (Bench 10a; Figure 1B) comprising an actuator (Inclination piston 25; Figure 1A) and an input unit (Interface control 50; Figure 1B) with which exercises can be selected, wherein specific exercise positions are stored for selectable exercises (i.e. the interfaces allows for different programs/downloaded workouts to be selected and performed with different inclinations of the piston and bench surface; Para. [0043] [0068]; See Figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bench system of Barzacchi to have the input unit of Green to allow for preprogrammed workouts to be selected for optimal positioning of the bench for specific exercises.

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 4, Barzacchi discloses a second actuator (Hydraulic piston 8; Figure 1) connected to the back rest but does not teach a first actuator operatively connected to the seat surface.
In regards to claim 17, Barzacchi discloses an attachment point (Point 20; Figure 1) but does not distinctly teach the at least one actuator is easily detachable from the seat surface and/or from the backrest, and wherein the training apparatus comprises a manual locking device with which the seat surface and/or the backrest can be locked in predetermined positions.

Response to Amendment
	The Applicant’s arguments and amendments have been considered. The Examiner agrees that the Vorozilchak reference does not anticipate the independent claim as Vorozilchak does not teach “a foot rest arranged on the frame and the actuating device being arranged on a lateral end of the footrest.”. The Examiner respectfully disagrees that the Barzacchi reference does not anticipate the independent claim and some of the dependencies. The limitation “a lateral end” has been interpreted to be the top surface of the footrest 15 of Barzacchi. The argument of the user needing to step away from the footrest is moot as there is no limitation describing the functional language within the claim set. The substitution of the hydraulic piston of Barzacchi to have the gear drive of Heidecke is an obvious substitution that one of ordinary skill in the art before the effective filing date of the claimed invention could modify in order to have a device that achieved the same result of moving the back rest incrementally. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784